BY THE COURT:
The district court judgment in this case was affirmed by this court in Ronald E. Payne v. John R. Block, 714 F.2d 1510 (1983), 721 F.2d 741 (1983) and 751 F.2d 1191 (1985). The judgment of this court has now been reversed by the Supreme Court of the United States. Richard E. Lyng v. Ronald E. Payne, — U.S. —, 106 S.Ct. 2333, 90 L.Ed.2d 921 (1986).
WHEREUPON, IT IS ORDERED that the judgment of the district court is REVERSED, and this cause is REMANDED to the United States District Court for the Middle District of Florida for further pro*665ceedings in conformity with the opinion of the Supreme Court of the United States.